DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority Benefit

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Provisional Application No. 61/779554 , fails to provide adequate support in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 1 and 3-25 recite limitations representing subject matter that is not supported by the disclosure in the prior application.
For Example:
Claim 1 recites: A method for compensating for engine roll in an in-line multiple-cylinder diesel combustion engine system, comprising:  when an in-line multiple-cylinder diesel combustion engine in the engine system is operating at an engine speed at or above idle, as by rotating a crankshaft connected to pistons in the in-line multiple-cylinders, implementing a cylinder deactivation mode comprising a periodic frequency output at a flywheel connected to the crankshaft above about 15 Hertz +/- 1.5 Hertz and below about [[30-]]40 Hertz +/- 1.5 Hertz or else selecting a full cylinder firing mode, wherein implementing the cylinder deactivation mode excludes a periodic frequency output at the flywheel connected to the crankshaft of about 25-26 Hertz +/- 1.5 Hz.”.

Claim 16 recites: “A method for compensating for engine roll in an in-line multiple-cylinder diesel combustion engine system, consisting of: when an in-line multiple-cylinder diesel combustion engine in the engine system is operating at an enqine speed at or above idle, as by rotatinq a crankshaft connected to pistons in the in-line multiple-cylinders, implementing a cylinder deactivation mode comprising a periodic frequency output at a flywheel connected to the crankshaft above about 15 Hertz +/- 1.5 Hertz and below about 30-40 Hertz +/- 1.5 Hertz or else selecting a full cylinder firinq mode, and limiting the implementation of the cylinder deactivation mode to conditions under 500 radians per second squared torsional output of a flywheel of the engine or else selecting the full cylinder firing mode.”

Claim 17 recites: “The method of claim 1, further comprising: when an in-line four-cylinder diesel combustion engine is operating at an engine speed above 900 rotations per minute of the crankshaft connected to pistons in the four cylinders, implementing a half-engine cylinder deactivation mode comprising a periodic frequency output at a flywheel connected to the crankshaft above about 15 Hertz and below about 25 Hertz or else selecting a four cylinder firing mode.

Claim 18 recites: “A method of selecting cylinders of a multiple-cylinder diesel engine in an engine system for deactivation, comprising: designating a first resonance around a first periodic frequency output of the engine system as a primary boundary; designating a second resonance around a second periodic frequency output of the engine system as a secondary boundary; selecting cylinders for cylinder deactivation so that the periodic frequency output of the engine is within a compact periodic frequency band between the primary boundary and the secondary boundary, and further comprising processing an engine load parameter and, when it is determined that the engine load is less than 3 Bar BMEP, implementing the selected cylinder deactivation but, when it is determined that the engine load is greater than 3 Bar BMEP, implementing a full cylinder firing mode.”
The prior-filed application includes only a “specification” (filed 12/14/2018) that generally discloses operating a “normal engine (i.e. 6-cylinders firing(“CF”)) at various “RPM” (understood to mean rotations-per-minute) and loads (“only capable up to 2 bar BMEP. A 3 Bar BMEP sweep would look like….”)) in various “CDA” (i.e. cylinder deactivation modes where less than all 6 cylinders are firing) modes.  The disclosure includes “This example includes that a driveline resonance is low such that it is resonant around 9Hz with stiff engine mounts having a resonance around 35Hz.  The chart below shows the regions to avoid in yellow while all other regions should be acceptable for Diesel CDA from a vibration standpoint.”  
With respect to Claim 1, the prior application does not provide support the limitations as underlined above.  Specifically, there is no support that the prior application engine is of the “inline” configuration and that the method of operating “compensates for engine roll”, that the “driveline resonance” of the prior application supports the claimed “periodic frequency output at a flywheel connected to the crankshaft”, that frequency measurements include +/- 1.5 Hertz tolerance band; that operating the engine includes “or else selecting a four cylinder firing mode.
With respect to Claim 16, the prior application does not provide support the limitations as underlined above.  Specifically, in addition to the explanation given above with respect to Claim 1 and the shared limitations, the prior application does not support the limitation “and limiting the implementation of the cylinder deactivation mode to conditions under 500 radians per second squared torsional output of a flywheel of the engine or else selecting the full cylinder firing mode”.

With respect to Claim 17, the prior application does not provide support the limitations as underlined above.  Specifically, in addition to the explanation given above with respect to Claim 1 and the shared limitations, the prior application does not support an “in-line four-cylinder” embodiment.

With respect to Claim18, the prior application does not provide support the limitations as underlined above.  Specifically, the prior application does not support designating a compact frequency output band as-claimed, nor implementing cylinder deactivation (or full cylinder) modes responsive to determined engine load(s).

Claims 3-15 and 19-25 depend from Claims 1 or 18 and lack adequate support in the prior application for at least the reasons presented above with respect to Claims 1 and 18.

Accordingly, claims 1 and 3-25 are not entitled to the benefit of the prior application.  As a result, for the purpose of examination over the prior art, the effectively filed date of the application will be construed as 12/13/2019 (filing date of PCT/EP2019025548 listed on ADS).


Claim Interpretation

Claims 1, and 16 recite “A method for compensating for engine roll…” in the preamble.  MPEP2111.02(II) states “During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).  In this instance, the preamble establishes an intended use of the method is to compensate for engine roll.  However, the limitations in the body of the claim do not indicate how the limitations compensate for engine roll.  For the purpose of examination over the prior art, the claim terms “compensating for engine roll in”, will be construed as a recitation of intended use that do not serve to limit the claim.
Claims 3-15, and 17 are dependent on Claim 1 and will be construed as indicated above with respect to Claim 1.

Claim 1 recites “A method for compensating for engine roll in an in-line multiple-cylinder diesel combustion engine system, comprisinq: when an in-line multiple-cylinder diesel combustion engine in the engine system is operating at an engine speed at or above idle, as by rotating a crankshaft connected to pistons in the in-line multiple-cylinders, implementing a cylinder deactivation mode…. OR else selecting a full cylinder firing mode…”.  The method recites claim condition(s) for when to implement a cylinder deactivation mode but in the absence of the condition, the method selects a full cylinder firing mode.    As a result, a broadest reasonable interpretation of the Claim includes A method for compensating for engine roll in an in-line multiple-cylinder diesel combustion engine system, consisting of: when an in-line multiple-cylinder diesel combustion engine in the engine system is operating at an enqine speed at or above idle, as by rotatinq a crankshaft connected to pistons in the in-line multiple-cylinders, selecting a full cylinder firinq mode.    See MPEP2111.04(II)
Claims 3-15 depend from Claim 1 and therefore incorporate all the elements of Claim 1 therein.  As a result, the interpretation applied to Claim 1 is extended to the dependent claim for the reasons presented above.

Similar to Claim 1, Claims 16 and 17 are directed towards methods for in-line multiple-cylinder diesel combustion engine systems that responsive to an engine speed condition, selects a cylinder deactivation mode, or in the absence of the speed condition selects a full cylinder firing mode.  In this instance, as-claimed, the method only requires that either a cylinder deactivation mode be implemented OR selecting a full cylinder firing mode, when the engine speed condition is met.  The method recites claim condition(s) for when to implement a cylinder deactivation mode but in the absence of the condition, the method selects a full cylinder firing mode.    As a result, a broadest reasonable interpretation of the Claim includes A method for compensating for engine roll in an in-line multiple-cylinder diesel combustion engine system, consisting of: when an in-line multiple-cylinder diesel combustion engine in the engine system is operating at an enqine speed at or above idle, as by rotatinq a crankshaft connected to pistons in the in-line multiple-cylinders, selecting a full cylinder firinq mode and The method of claim 1, further comprising: when an in-line four-cylinder diesel combustion engine is operating at an engine speed above 900 rotations per minute of the crankshaft connected to pistons in the four cylinders, selecting a four cylinder firing mode See MPEP2111.04(II)


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 3-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: “above about 15 Hertz +/- 1.5 Hertz and below about 40 Hertz +/- 1.5 Hertz….excludes periodic frequency…of about 25-26 Hertz +/- 1.5 Hz.”.
The limitation “about” in combination with the recited claimed tolerances “+/- 1.5 Hertz” leads to confusion with regards the tolerance limits the range or if the claim scope additionally includes some other implied tolerance range separate from and/or in addition to the claimed tolerance ranges.  As a result, claim scope is indefinite because the boundaries of the claim are not discernible.  
The limitation “above 15 Hertz +/- 1.5 Hertz and below 40 Hertz +/- 1.5 Hertz” leads to confusion since the limitation includes a narrow range (e.g. 16.5 Hz to 38.5 Hz) that falls within a broader range (e.g. 13.5 Hz to 41.5 Hz) in the same claim.  As a result the claim scope is indefinite because the boundaries of the claim are not discernible.  
The limitation “25-26 Hertz +/- 1.5 Hz.” leads to confusion since the limitation includes a narrow range (e.g. 25 Hz to 26 Hz) that falls within a broader range (e.g. 23.5 Hz to 27.5 Hz) in the same claim.  As a result the claim scope is indefinite because the boundaries of the claim are not discernible.
The limitation “above 15 Hertz +/- 1.5 Hertz and below 40 Hertz +/- 1.5 Hertz” in combination with “excludes periodic frequency…of 25-26 Hertz +/- 1.5 Hz.” leads to confusion since the limitation includes multiple overlapping ranges which may or may not be included or excluded.  For example, a first interpretation includes 15-25 Hz while excluding 25.000001 – 27.5 Hz; while a second interpretation includes 15-23.5 Hz but excludes 23.500001 – 27.5 Hz.  As a result the claim scope is indefinite because the boundaries of the claim are not discernible.
For the purpose of examination over the prior art, the limitation “above about 15 Hertz +/- 1.5 Hertz and below about 40 Hertz +/- 1.5 Hertz….excludes periodic frequency…of about 25-26 Hertz +/- 1.5 Hz.” Will be construed as “above 13.5 Hertz and below 41.5 Hertz ….excludes periodic frequency…of 23.5-27.5 Hertz.”.
Appropriate clarification and/or correction is required.

Claims 4-5 recite “wherein implementing the cylinder deactivation mode consists of firing half of the multiple cylinders while deactivating the other half of the multiple cylinders” and “wherein implementing the cylinder deactivation mode consists of firing one third or two thirds of the multiple cylinders while deactivating the remaining multiple cylinders.”.  Claim 1 recites “of a multiple-cylinder diesel engine” while Claims 4-5 recite deactivating half or one third or two thirds of the multiple cylinders.  The Claim 1 “an in-line multiple-cylinder diesel combustion engine” limitation covers engines comprising both odd and even numbers of cylinders.  It is unclear, for example, how an in-line engine comprising an odd number of cylinders (e.g. 3-cylinder or 5-cylinder engine) may have half of it’s cylinders firing, while the remaining half of cylinders are deactivated.  Similarly, it is unclear how an in-line engine comprising an even number of cylinders (e.g. 4-cylinder) may have one-third or two thirds of cylinders firing, while the remaining third or two-thirds of cylinders are deactivated.   As a result, claim scope is indefinite.  
Applicant’s disclosure (see at least Fig. 1a, 2, 5, ¶0020) indicate that the “multiple-cylinder diesel engine” that is capable of deactivating “half”, “one third”, and “two thirds” of cylinders is “a 6-cylinder engine 100 having 6 cylinders 1-6” (¶0020).  
For the purpose of examination over the prior art, Claim 4 will be construed as “wherein the in-line multiple-cylinder diesel combustion engine comprises six cylinders, and wherein implementing the cylinder deactivation mode consists of firing half of the multiple cylinders while deactivating the other half of the multiple cylinders” while Claim 5 will be construed as “wherein the in-line multiple-cylinder diesel combustion engine comprises six cylinders, and wherein implementing the cylinder deactivation mode consists of firing one third or two thirds of the multiple cylinders while deactivating the remaining multiple cylinders.”
Appropriate clarification and/or correction is required.

Claim 6 recites “further comprising switching among a one third cylinder firing mode, a half-engine cylinder firing mode, and a two third cylinder firing mode when the engine speed is between 900 and 1100 rotations per minute of the crankshaft”.  Claim 1 recites “of a multiple-cylinder diesel engine” while Claim 6 recite deactivating half or one third or two thirds of the multiple cylinders.  The Claim 1 “an in-line multiple-cylinder diesel combustion engine” limitation covers engines comprising both odd and even numbers of cylinders.  It is unclear, for example, how an in-line engine comprising an odd number of cylinders (e.g. 3-cylinder or 5-cylinder engine) may have half of it’s cylinders firing, while the remaining half of cylinders are deactivated.  Similarly, it is unclear how an in-line engine comprising an even number of cylinders (e.g. 4-cylinder) may have one-third or two thirds of cylinders firing, while the remaining third or two-thirds of cylinders are deactivated.   As a result, claim scope is indefinite.  
Applicant’s disclosure (see at least Fig. 1a, 2, 5, ¶0020) indicate that the “multiple-cylinder diesel engine” that is capable of deactivating “half”, “one third”, and “two thirds” of cylinders is “a 6-cylinder engine 100 having 6 cylinders 1-6” (¶0020).  
For the purpose of examination over the prior art, Claim 4 will be construed as “wherein the in-line multiple-cylinder diesel combustion engine comprises six cylinders, and further comprising switching among a one third cylinder firing mode, a half-engine cylinder firing mode, and a two third cylinder firing mode when the engine speed is between 900 and 1100 rotations per minute of the crankshaft”.
Claims 7-9 depend from Claim 6 and further recite implementing various cylinder deactivation modes responsive to conditions.  Implementing the various cylinder deactivation modes (one-half, one-third, two-thirds) requires clarification of the number of cylinders in the multiple cylinder engine.  
Appropriate clarification and/or correction is required.

Claims 10-11, 14-15 recite limitations directed towards methods wherein responsive to various conditions, implementing cylinder deactivation modes including deactivating one-half, or one-third, or two-thirds of cylinders of the engine responsive to operating conditions.  The Claim 1 “an in-line multiple-cylinder diesel combustion engine” limitation covers engines comprising both odd and even numbers of cylinders.  It is unclear, for example, how an in-line engine comprising an odd number of cylinders (e.g. 3-cylinder or 5-cylinder engine) may have half of it’s cylinders firing, while the remaining half of cylinders are deactivated.  Similarly, it is unclear how an in-line engine comprising an even number of cylinders (e.g. 4-cylinder) may have one-third or two thirds of cylinders firing, while the remaining third or two-thirds of cylinders are deactivated.   As a result, claim scope is indefinite.  
Applicant’s disclosure (see at least Fig. 1a, 2, 5, ¶0020) indicate that the “multiple-cylinder diesel engine” that is capable of deactivating “half”, “one third”, and “two thirds” of cylinders is “a 6-cylinder engine 100 having 6 cylinders 1-6” (¶0020).  
For the purpose of examination over the prior art, the Claims will be construed as “The method of Claim 1, further comprising, wherein the in-line multiple-cylinder diesel combustion engine comprises six cylinders, and processing an engine…”.
Appropriate clarification and/or correction is required.


Claims 11, 12, 14, 17, 21-22 recite the limitation “about” with reference to claimed frequency ranges which leads to confusion regarding the claim scope.  The limitation “about” is a subjective term and applicant’s specification fails to supply some standard for measuring the scope of the term (as-claimed), similar to the analysis for a term of degree. Some objective standard must be provided in order to allow the public to determine the scope of the claim.  As a result the claim scope is indefinite because the boundaries of the claim are not discernible.
For the purpose of examination over the prior art the claims will be construed as not including the term “about”.
Appropriate clarification and/or correction is required.


Claims 18-22 each recite “compact periodic frequency band”.  The limitation “compact” is a subjective term and applicant’s specification fails to supply some standard for measuring the scope of the term (as-claimed), similar to the analysis for a term of degree. Some objective standard must be provided in order to allow the public to determine the scope of the claim.  The limitation “band” already suggests to a person having ordinary skill in the art (hereinafter referred to as PHOSITA) a limited frequency range, however, the additional term “compact” is subjective/relative and leads to confusion regarding claim scope.  See MPEP2173.05(b )(IV).  
For the purpose of examination over the prior art the limitation “compact periodic frequency band” will be construed as “periodic frequency band”.
Appropriate clarification and/or correction is required.

Claim 16 recites “above about 15 Hertz +/- 1.5 Hertz and below about 30-40 Hertz +/- 1.5 Hertz”.  
The limitation “about” in combination with the recited claimed tolerances “+/- 1.5 Hertz” leads to confusion with regards the tolerance limits the range or if the claim scope additionally includes some other implied tolerance range separate from and/or in addition to the claimed tolerance ranges.  As a result, claim scope is indefinite because the boundaries of the claim are not discernible.
The limitation “above about 15 Hertz +/- 1.5 Hertz and below about 30-40 Hertz +/- 1.5 Hertz” leads to confusion with regards to claim scope the limitation includes a narrow range (e.g. 15-30 Hertz +/- 1.5 Hertz) that falls within a broader range (e.g. 15-40 Hertz +/- 1.5 Hertz) in the same claim.  As a result the claim scope is indefinite because the boundaries of the claim are not discernible.
For the purpose of examination over the prior art, the limitation “above about 15 Hertz +/- 1.5 Hertz and below about 30-40 Hertz +/- 1.5 Hertz” will be construed as “above 13.5 Hertz and below 41.5 Hertz”.

The limitation “when an in-line multiple-cylinder diesel combustion engine in the engine system is operating at an enqine speed at or above idle, as by rotatinq a crankshaft connected to pistons in the in-line multiple-cylinders, implementing a cylinder deactivation mode comprising a periodic frequency output at a flywheel connected to the crankshaft above about 15 Hertz +/- 1.5 Hertz and below about 30-40 Hertz +/- 1.5 Hertz or else selecting a full cylinder firinq mode, and limiting the implementation of the cylinder deactivation mode to conditions under 500 radians per second squared torsional output of a flywheel of the engine or else selecting the full cylinder firing mode.”.  It is unclear if implementing a cylinder deactivation mode requires one or both of the engine operating at or above idle speed AND conditions under 500 radians per second squared torsional output of a flywheel of the engine.  
For the purpose of examination over the prior art, the limitation ““when an in-line multiple-cylinder diesel combustion engine in the engine system is operating at an enqine speed at or above idle, as by rotatinq a crankshaft connected to pistons in the in-line multiple-cylinders, implementing a cylinder deactivation mode comprising a periodic frequency output at a flywheel connected to the crankshaft above about 15 Hertz +/- 1.5 Hertz and below about 30-40 Hertz +/- 1.5 Hertz or else selecting a full cylinder firing mode, and limiting the implementation of the cylinder deactivation mode to conditions under 500 radians per second squared torsional output of a flywheel of the engine or else selecting the full cylinder firing mode.” will be construed as “when an in-line multiple-cylinder diesel combustion engine in the engine system is operating at an enqine speed at or above idle, as by rotatinq a crankshaft connected to pistons in the in-line multiple-cylinders OR conditions are under 500 radians per second squared torsional output of a flywheel of the engine, implementing a cylinder deactivation mode comprising a periodic frequency output at a flywheel connected to the crankshaft above 13.5 Hertz and below 41.5 Hertz, or else selecting a full cylinder firinq mode,”
Appropriate clarification and/or correction is required.

Claim 17 recites “The method of claim 1, further comprising: when an in-line four-cylinder diesel combustion engine is operating at an engine speed above 900 rotations per minute of the crankshaft connected to pistons in the four cylinders, implementing a half-engine cylinder deactivation mode comprising a periodic frequency output at a flywheel connected to the crankshaft above about 15 Hertz and below about 25 Hertz or else selecting a four cylinder firing mode.”.  
However, Claim 1 recites “when an in-line multiple-cylinder diesel combustion engine in the engine system is operating…”.  As a result is unclear if the “in-line four-cylinder diesel combustion engine” of Claim 17 is the same or different multiple-cylinder diesel combustion engine of Claim 1.  As a result claim scope is indefinite.
For the purpose of examination over the prior art, Claim 17 will be construed as “The method of claim 1, further comprising: wherein the in-line multiple-cylinder diesel combustion engine comprises an in-line four cylinder diesel combustion engine, and when the in-line four-cylinder diesel combustion engine is operating at an engine speed above 900 rotations per minute of the crankshaft connected to pistons in the four cylinders, implementing a half-engine cylinder deactivation mode comprising a periodic frequency output at a flywheel connected to the crankshaft above about 15 Hertz and below 25 Hertz or else selecting a four cylinder firing mode.

Claim 18 recites “designating a first resonance around a first periodic frequency output of the engine system as a primary boundary; designating a second resonance around a second periodic frequency output of the engine system as a secondary boundary; selecting cylinders for cylinder deactivation so that the periodic frequency output of the engine is….between the primary boundary and the secondary boundary…”.  The limitation “around” is a subjective term and applicant’s specification fails to supply some standard for measuring the scope of the term (as-claimed), similar to the analysis for a term of degree. Some objective standard must be provided in order to allow the public to determine the scope of the claim.  Additionally, dependent claims19-24 suggest that the first and second period frequency output(s) comprise the primary and secondary boundary’s that define the periodic frequency band.  The limitations “a first resonance around” and “a second resonance around” lead to confusion with respect to the claimed boundary(s).  As a result claim scope is indefinite.
For the purpose of examination over the prior art the  limitation “designating a first resonance around a first periodic frequency output of the engine system as a primary boundary; designating a second resonance around a second periodic frequency output of the engine system as a secondary boundary; selecting cylinders for cylinder deactivation so that the periodic frequency output of the engine is….between the primary boundary and the secondary boundary…” will be construed as “designating a first periodic frequency output of the engine system as a primary boundary; designating a second periodic frequency output of the engine system as a secondary boundary; selecting cylinders for cylinder deactivation so that the periodic frequency output of the engine is….between the primary boundary and the secondary boundary…”.
Appropriate clarification and/or correction is required.


Claim 21 recites “comprising designating the compact periodic frequency band to comprise a transition zone to switch between deactivating half of the multiple cylinders and deactivating one third of the multiple cylinders around one or both of about 1200 rotations per minute of a crankshaft of the multiple-cylinder diesel engine and about 20 Hertz +/- 1.5 Hertz periodic frequency output of the multiple-cylinder diesel engine.”.  
However, it is unclear when (or if) the transition occurs from “half” to “one third” or vice versa with respect to the operating pre-conditions.  
Additionally, Claim 18 recites “of a multiple-cylinder diesel engine” while Claim 21 recites “switch between deactivating half of the multiple cylinders and deactivating one third of the multiple cylinders.”.  The “multiple-cylinder diesel engine” limitation includes engines comprising both odd and even numbers of cylinders.  It is unclear, for example, how an in-line engine comprising an odd number of cylinders (e.g. 3-cylinder or 5-cylinder engine) may alternately have either half or one-third of it’s cylinders firing, while the remaining half or two-thirds of cylinders are deactivated.  Similarly, it is unclear how an in-line engine comprising an even number of cylinders (e.g. 4-cylinder) may have one-third of it’s cylinders firing, while the remaining two-thirds of cylinders are deactivated.   As a result, claim scope is indefinite.  
Applicant’s disclosure (see at least Fig. 1a, 2, 5, ¶0020) indicate that the “multiple-cylinder diesel engine” that is capable of deactivating “half”, “one third”, and “two thirds” of cylinders is “a 6-cylinder engine 100 having 6 cylinders 1-6” (¶0020).  For the purpose of examination over the prior art, the limitation “comprising designating the compact periodic frequency band to comprise a transition zone to switch between deactivating half of the multiple cylinders and deactivating one third of the multiple cylinders around one or both of about 1200 rotations per minute of a crankshaft of the multiple-cylinder diesel engine and about 20 Hertz +/- 1.5 Hertz periodic frequency output of the multiple-cylinder diesel engine.” will be construed as “wherein the multiple-cylinder diesel engine comprises six cylinders, and wherein the engine switches between deactivating half of the cylinders and deactivating one third of the cylinders when the crankshaft rotation is 1200 rotations per minute or the periodic frequency output is 20 Hertz +/- 1.5 Hertz.”.
Appropriate clarification and/or correction is required.


Claim 23 recites “wherein the first periodic frequency output is about 15 Hertz +/- 1.5 Hertz and wherein the second periodic frequency output is between 30-40 Hertz +/- 1.5 Hertz”.  
The limitation “about” in combination with the recited claimed tolerances “+/- 1.5 Hertz” leads to confusion with regards the tolerance limits the range or if the claim scope additionally includes some other implied tolerance range separate from and/or in addition to the claimed tolerance ranges.  As a result, claim scope is indefinite because the boundaries of the claim are not discernible.

The limitation “about 15 Hertz +/- 1.5 Hertz and wherein the second periodic frequency output is between 30-40 Hertz +/- 1.5 Hertz” leads to confusion with regards to claim scope the limitation includes a narrow range (e.g. 15-30 Hertz +/- 1.5 Hertz) that falls within a broader range (e.g. 15-40 Hertz +/- 1.5 Hertz) in the same claim.  As a result the claim scope is indefinite because the boundaries of the claim are not discernible.

For the purpose of examination over the prior art, the limitation “about 15 Hertz +/- 1.5 Hertz and wherein the second periodic frequency output is between 30-40 Hertz +/- 1.5 Hertz” will be construed as “13.5-16.5 Hertz and wherein the second periodic frequency output is 28.5-41.5 Hertz”.
Appropriate clarification and/or correction is required.



Claim 24 recites “wherein the first periodic frequency output is about 9 Hertz +/- 1.5 Hertz and wherein the second periodic frequency output is around 35 Hertz +/- 1.5 Hertz.”
The limitations “about” and “around” in combination with the recited claimed tolerances “+/- 1.5 Hertz” leads to confusion with regards to whether the tolerance limits the range or if the claim scope additionally includes some other implied tolerance range separate from and/or in addition to the claimed tolerance ranges.  As a result, claim scope is indefinite because the boundaries of the claim are not discernible.
For the purpose of examination over the prior art, the limitation “wherein the first periodic frequency output is 9 Hertz +/- 1.5 Hertz and wherein the second periodic frequency output is 35 Hertz +/- 1.5 Hertz.”.
Appropriate clarification and/or correction is required.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL Journal Article:” Quantification of Diesel Engine Vibration Using Cylinder Deactivation for Exhaust Temperature Management and Recipe for Implementation in Commercial Vehicles”; Authors “Akibi Archer and James McCarthy Jr Eaton Corporation”; Published 04/03/2018; retrieved from the internet 09/16/2022. URL: https://saemobilus.sae.org/content/2018-01-1284/#abstract; SAE Technical Paper 2018-01-1284, 2018, doi:10.4271/2018-01-1284.  Hereinafter referred to as “NPL#1”.  
Examiner notes that the instant claims ARE NOT being afforded the benefit of the prior application (Provisional Application No. 61/779554 ) filing date of 12/19/2018 as indicated above.  Therefore based on an effectively filed date of 12/13/2019 , the NPL Journal article qualifies as prior art under 35 U.S.C. 102(a)(1), having been published more than 1 year before the effective filing date of the claimed invention.  
Additionally, the NPL Journal Article Author “Akibi Archer” is not a listed inventor on the Application Data Sheet filed 06/14/2021.  The NPL does not indicate Author Akibi Archer’s contribution/involvement with respect to the published article.  The inventive entity of the instant application is different than the published article, therefore even if applicant successfully identifies adequate support for the claimed subject matter in the prior application (Provisional Application No. 61/779554 ; EFD 12/19/2018); neither Exception 35. U.S.C 102(b)(1)(a) “(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor;” nor 35 U.S.C. 102(b)(1)(b) “(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor” currently applies.  See MPEP717.01 for guidance on filing an Affidavit or Declaration Under 37 CFR 1.130 to invoke an exception if applicable.

Regarding Claim 1, NPL#1 teaches: A method for compensating for engine roll in an in-line multiple-cylinder diesel combustion engine (Fig.6, inline 6 cylinder diesel engine) system, consisting of: when an in-line multiple-cylinder diesel combustion engine in the engine system is 5operating at an engine speed at or above idle (Fig. 10a, shows engines speeds from 600-1500rpm), as by rotating a crankshaft connected to pistons in the in-line multiple-cylinders, implementing a cylinder deactivation mode comprising a periodic frequency output at a flywheel (Page 7 “torsional vibration of the flywheel”) connected to the crankshaft above about 15 Hertz +/- 1.5 Hertz and below about 30-40 Hertz +/- 1.5 Hertz (Page 7, Fig. 9-10, implementing various cylinder deactivation modes that result in “avoiding the system resonance at approximately 14Hz” by operating the engine so that frequency is above 15Hz but below 25Hz) or else selecting a full cylinder firing mode (Page 6 “Through the speed range of 600-1500 rpm, operating in a single CF mode (other than baseline, 6 cylinders) will cause angular accelerations”). (See also at least Page 7 “The present study focused on the CDA operating range of a Heavy Duty Diesel Engine where there was an advantage for aftertreatment thermal management and fuel consumption. This range spanned up to 3 bar BMEP. Half engine CDA offers an increase in turbine outlet temperature from 50 to 120 C operating up to 3 bar BMEP. Half engine CDA offers the ability to improve fuel consumption by 20% at the lowest loads while there is a fuel consumption benefit up to 3 bar BMEP. Variants of CDA ranging from two, three and four cylinders firing were examined in a dynamometer test cell. CDA was shown to have varying levels of torsional vibration depending on the engine speed and load map. It was determined that varying the CDA variants below 3 bar BMEP can maintain the angular acceleration at or below 500 radians/ s2. This level of vibration upstream of the clutch remains acceptable for heavy duty applications. The variable CDA implementation strategy (recipe) for managing torsional vibration below 3 bar BMEP varies with engine speed. Torsional vibration remains acceptable from idle to 750 rpm while operating in 2 or 4 cylinder CDA mode. Half engine CDA remains acceptable from 750 to 1000 rpm. Any variant of CDA (2, 3 or 4 cylinder CDA) remains acceptable above 1000 rpm. A heavy duty vehicle will have a different resonance frequency based on the driveline configuration. A similar variable CDA implementation strategy is expected for CDA variants in a heavy duty vehicle while the transition points may differ.”).

Regarding Claim 3, NPL#1 further teaches: wherein the idle engine speed is about 600 rotations per minute of the crankshaft (Fig. 9-10, 600rpm is initial speed)

Regarding Claim 4, NPL#1 further teaches: wherein implementing the cylinder deactivation mode consists of firing half of the multiple cylinders while deactivating the other half of the multiple cylinders (Fig. 10, 3 cylinder CDA)

Regarding Claim 5, NPL#1 further teaches: wherein implementing the cylinder deactivation mode consists of firing one third or two thirds of the multiple cylinders while deactivating the remaining multiple cylinders. (Fig. 10, 2 or 4 cylinder CDA)

Regarding Claim 6, NPL#1 further teaches: further comprising switching among a one third cylinder firing mode, a half-engine cylinder firing mode, and a two third cylinder firing mode when the engine speed is between 900 and 1100 rotations per minute of the crankshaft (Fig. 10, at 1000 rpm switch is made between the 2, 3, 4 cylinder CDA modes)

Regarding Claim 7, NPL#1 further teaches: further comprising processing an engine load parameter and determining that the engine load is less than 3 Bar BMEP. (Page 7, “up to 3 Bar BMEP”)

Regarding Claim 8, NPL#1 further teaches: further comprising processing an engine load parameter and, when the engine load is less than 1 Bar BMEP, implementing a one third cylinder firing mode, but switching to one of the half- engine cylinder firing mode and the two third cylinder firing mode when the engine load is greater than 1 Bar BMEP (Fig. 9-10, page 7 “he variable CDA implementation strategy (recipe) for managing torsional vibration below 3 bar BMEP varies with engine speed. Torsional vibration remains acceptable from idle to 750 rpm while operating in 2 or 4 cylinder CDA mode. Half engine CDA remains acceptable from 750 to 1000 rpm. Any variant of CDA (2, 3 or 4 cylinder CDA) remains acceptable above 1000 rpm.”)

Regarding Claim 9, NPL#1 further teaches: further comprising processing an engine load parameter and, when the engine load is less than 1 Bar BMEP, implementing a one-third cylinder firing mode, but switching to the half-engine cylinder firing mode when the engine load is greater than 1 Bar BMEP. (Fig. 9-10, page 7 “the variable CDA implementation strategy (recipe) for managing torsional vibration below 3 bar BMEP varies with engine speed. Torsional vibration remains acceptable from idle to 750 rpm while operating in 2 or 4 cylinder CDA mode. Half engine CDA remains acceptable from 750 to 1000 rpm. Any variant of CDA (2, 3 or 4 cylinder CDA) remains acceptable above 1000 rpm.”)

Regarding Claim 10, NPL#1 further teaches: further comprising: processing an engine load parameter and determining that the engine load is between 3 & 4 Bar BMEP; and implementing a half-engine cylinder deactivation mode where half of the cylinders are firing while the other half of the cylinders are deactivated. (Page 5 “These measurements were taken during a speed sweep from 600 rpm to 1500 rpm at 3.4 bar BMEP. Figure 7 shows linear vibration RMS measurements for 6, 4, 3, and 2 CF modes”)

Regarding Claim 11, NPL#1 further teaches: further comprising: processing an engine speed parameter and determining that the engine speed is greater than about 1500 rotations per minute; and implementing a half-engine cylinder deactivation mode where half of the cylinders are firing while the other half of the cylinders are deactivated. (Fig. 9-10, “Any variant of CDA (2, 3 or 4 cylinder CDA) remains acceptable above 1000 rpm.”).

Regarding Claim 12, NPL#1 further teaches: further comprising: processing an engine load parameter and determining that the engine load is less than 3 Bar BMEP; and processing an engine speed parameter and determining that the engine speed is greater than about 1100 rotations per minute of the crankshaft. (Fig. 9-10, operating at engine load less than 3 Bar BMEP and engine speeds greater than 1100 RPM).

Regarding Claim 13, NPL#1 further teaches: further comprising processing an engine load parameter and, when the engine load is less than 1 or 2 Bar BMEP, implementing a one third cylinder firing mode, but switching to the two third cylinder firing mode when the engine load is greater than 1 or 2 Bar BMEP (Fig. 9-10, page 7 “the variable CDA implementation strategy (recipe) for managing torsional vibration below 3 bar BMEP varies with engine speed. Torsional vibration remains acceptable from idle to 750 rpm while operating in 2 or 4 cylinder CDA mode. Half engine CDA remains acceptable from 750 to 1000 rpm. Any variant of CDA (2, 3 or 4 cylinder CDA) remains acceptable above 1000 rpm.”)

Regarding Claim 14, NPL#1 further teaches: further comprising: -4-processing an engine speed parameter and determining that the engine speed is between about 600 and 900 rotations per minute of the crankshaft; and implementing the cylinder deactivation mode consisting of firing half of the multiple cylinders while deactivating the other half of the multiple cylinders. (Fig. 9-10, 3 cylinder CDA operation from 750-900 RPM).

Regarding Claim 15, NPL#1 further teaches: further comprising: processing an engine load parameter and determining that the engine load is less than 3 Bar BMEP; processing an engine speed parameter and determining that the engine speed is greater than about 900 rotations per minute of the crankshaft; and implementing the cylinder deactivation mode consisting of firing one third or two thirds of the multiple cylinders while deactivating the remaining multiple cylinders (Fig. 9-10, while operating at less than 3 bar BMEP; 2 or 4 cylinder CDA operation above 1000 RPM).

Regarding Claim 16, NPL#1 further teaches: A method for compensating for engine roll in an in-line multiple-cylinder diesel combustion engine (Fig.6, inline 6 cylinder diesel engine) system, consisting of: when an in-line multiple-cylinder diesel combustion engine in the engine system is operating at an engine speed at or above idle (Fig. 10a, shows engines speeds from 600-1500rpm), as by rotating a crankshaft connected to pistons in the in-line multiple-cylinders, implementing a cylinder deactivation mode comprising a periodic frequency output at a flywheel (Page 7 “torsional vibration of the flywheel”) connected to the crankshaft above about 15 Hertz +/- 1.5 Hertz and below about 30-40 Hertz +/- 1.5 Hertz (Page 7, Fig. 9-10, implementing various cylinder deactivation modes that result in “avoiding the system resonance at approximately 14Hz” by operating the engine so that frequency is above 15Hz but below 25Hz) or else selecting a full cylinder firing mode (Page 6 “Through the speed range of 600-1500 rpm, operating in a single CF mode (other than baseline, 6 cylinders) will cause angular accelerations”). (See also at least Page 7 “The present study focused on the CDA operating range of a Heavy Duty Diesel Engine where there was an advantage for aftertreatment thermal management and fuel consumption. This range spanned up to 3 bar BMEP. Half engine CDA offers an increase in turbine outlet temperature from 50 to 120 C operating up to 3 bar BMEP. Half engine CDA offers the ability to improve fuel consumption by 20% at the lowest loads while there is a fuel consumption benefit up to 3 bar BMEP. Variants of CDA ranging from two, three and four cylinders firing were examined in a dynamometer test cell. CDA was shown to have varying levels of torsional vibration depending on the engine speed and load map. It was determined that varying the CDA variants below 3 bar BMEP can maintain the angular acceleration at or below 500 radians/ s2. This level of vibration upstream of the clutch remains acceptable for heavy duty applications. The variable CDA implementation strategy (recipe) for managing torsional vibration below 3 bar BMEP varies with engine speed. Torsional vibration remains acceptable from idle to 750 rpm while operating in 2 or 4 cylinder CDA mode. Half engine CDA remains acceptable from 750 to 1000 rpm. Any variant of CDA (2, 3 or 4 cylinder CDA) remains acceptable above 1000 rpm. A heavy duty vehicle will have a different resonance frequency based on the driveline configuration. A similar variable CDA implementation strategy is expected for CDA variants in a heavy duty vehicle while the transition points may differ.”)., and limiting the implementation of the cylinder deactivation mode to conditions under 500 radians per second squared torsional output of a flywheel of the engine or else selecting the full cylinder firing mode. (Page 6-7; “Since the measurements taken in this study are at the flywheel, before the clutch, a higher angular acceleration limit of 500 rad/s2 was chosen to demonstrate the technique presented. Following the arrows on Figure 9 shows an example of changing CDA modes, to stay under a limit of 500 rad/s2. In this instance, staying below 500 rad/s2 in CDA mode can be accomplished by starting in 4 CF mode up to 750 rpm and then switching to 3 CF mode up to 1000 rpm and then back to 4 CF mode, for example. This method of switching between CF modes will minimize the angular acceleration levels. Theoretically, this is done by avoiding the system resonance that causes the amplification of vibration levels.”)

Regarding Claim 17, NPL#1 further teaches: The method of claim 1, further comprising: when an in-line four-cylinder diesel combustion engine is operating at an engine speed above 900 rotations per minute of the crankshaft connected to pistons in the four cylinders, implementing a half-engine cylinder deactivation mode comprising a periodic frequency output at a flywheel connected to the crankshaft above about 15 Hertz and below about 25 Hertz or else selecting a four cylinder firing mode (Fig. 6, disclosed engine has at least 4-cylinds inline.  Fig. 9-10, operating the engine in various CDA modes including “half-engine” CDA (i.e. 3-cyl) mode between 900-1000RPM) such that operating frequency is above 15 Hz but below 25Hz)

Regarding Claim 18, NPL#1 further teaches: A method of selecting cylinders of a multiple-cylinder diesel engine in an engine system for deactivation, comprising: designating a first resonance around a first periodic frequency output of the engine system as a primary boundary; designating a second resonance around a second periodic frequency output of the engine system as a secondary boundary; selecting cylinders for cylinder deactivation so that the periodic frequency output of the engine is within a compact periodic frequency band between the primary boundary and the secondary boundary (Fig. 9-10, operating the engine in various CDA modes including “half-engine” CDA (i.e. 3-cyl) mode between 900-1000RPM) such that operating frequency is above 15 Hz but below 25Hz), and further comprising processing an engine load parameter and, when it is determined that the engine load is less than 3 Bar BMEP (Page 7, “The variable CDA implementation strategy (recipe) for managing torsional vibration below 3 bar BMEP varies with engine speed. Torsional vibration remains acceptable from idle to 750 rpm while operating in 2 or 4 cylinder CDA mode. Half engine CDA remains acceptable from 750 to 1000 rpm. Any variant of CDA (2, 3 or 4 cylinder CDA) remains acceptable above 1000 rpm”), implementing the selected cylinder deactivation but, when it is determined that the engine load is greater than 3 Bar BMEP, implementing a full cylinder firing mode. (Page 7, CDA implementation strategy is not implemented above 3 Bar BMEP, in other words, baseline 6-CF operation is at least implicitly disclosed.)


Regarding Claim 19, NPL#1 further teaches: wherein the compact periodic frequency band comprises the primary boundary as a lower boundary (Fig. 10, approximately 15Hz)

Regarding Claim 20, NPL#1 further teaches: bounding the compact periodic frequency band at a periodic frequency that is less than the second periodic frequency output of the engine system (Fig. 10, compact periodic band between 15 and 25 Hz)

Regarding Claim 21, NPL#1 further teaches: comprising designating the compact periodic frequency band to comprise a transition zone to switch between deactivating half of the multiple cylinders and deactivating one third of the multiple cylinders around one or both of about 1200 rotations per minute of a crankshaft of the multiple-cylinder diesel engine and about 20 Hertz +/- 1.5 Hertz periodic frequency output of the multiple-cylinder diesel engine (Fig. 10, at 20 Hz and/or about 1200 RPM, “2 or 4 cylinder CDA” is indicated.  Additionally, in Fig. 9 at 1200 RPM operation in either “3cyl” or “2cyl” results in operation that stays under the limit of 500 rad/s2)

Regarding Claim 22, NPL#1 further teaches: wherein the compact periodic frequency band spans about 15 Hertz (Fig. 10, frequency range is from 10 to 25 Hz)

Regarding Claim 23, NPL#1 further teaches: wherein the first periodic frequency output is about 15 Hertz +/- 1.5 Hertz and wherein the second periodic frequency output is between 30-40 Hertz +/- 1.5 Hertz (Pages 2-3, “Therefore, at the limits of the speed range 600 and 1500 rpm the engine firing frequency limits in 3 CF mode are 15 and 37.5 Hz respectively”)

Regarding Claim 24, NPL#1 further teaches: wherein the first periodic frequency output is about 9 Hertz +/- 1.5 Hertz (Fig. 10, about 10 Hz) and wherein the second periodic frequency output is around 35 Hertz +/- 1.5 Hertz ((Pages 2-3, “Therefore, at the limits of the speed range 600 and 1500 rpm the engine firing frequency limits in 3 CF mode are 15 and 37.5 Hz respectively”; “During 4 CF mode, theoretically due to the engine firing frequency, the dominant order of torsional vibration is 2nd order. Using equation 1, the engine firing frequency limits based on the engine speed range of 600 to 1500 rpm are 20 to 30 Hz respectively.” And “With 2 CF the dominant order of torsional vibration is 1st order. Using equation 1, calculating the engine firing frequency for the 600 to 1500 rpm speed range, results in the engine firing frequency range of 10-25 Hz.”.  See Table1, the disclosed range includes 35 Hz at 1500rpm as an upper firing frequency)

Regarding Claim 25, NPL#1 further teaches: wherein selecting cylinders for cylinder deactivation comprises selecting one of half of the multiple cylinders, one third of the multiple cylinders, or two thirds of the multiple cylinders for cylinder deactivation while firing the remaining multiple cylinders (Page 7 “Variants of CDA ranging from two, three and four cylinders firing were examined in a dynamometer test cell. CDA was shown to have varying levels of torsional vibration depending on the engine speed and load map. It was determined that varying the CDA variants below 3 bar BMEP can maintain the angular acceleration at or below 500 radians/ s2. This level of vibration upstream of the clutch remains acceptable for heavy duty applications. The variable CDA implementation strategy (recipe) for managing torsional vibration below 3 bar BMEP varies with engine speed. Torsional vibration remains acceptable from idle to 750 rpm while operating in 2 or 4 cylinder CDA mode. Half engine CDA remains acceptable from 750 to 1000 rpm. Any variant of CDA (2, 3 or 4 cylinder CDA) remains acceptable above 1000 rpm.”)


Claim(s) 1 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozawa (US2014/0216413A1)
Regarding Claim 1, Ozawa teaches: A method (¶0001; “a method for controlling an internal combustion engine, an internal combustion engine, and a vehicle equipped with the same which reduce rolling vibrations due to torque fluctuations.”) for compensating for engine roll in an in-line multiple cylinder diesel combustion engine (Fig. 1, and 0034 “The engine 2, the clutch housing 3, and the transmission 4 constituting the power plant 1 are those that are generally used. For example, a diesel engine or a petrol engine can be used as the engine 2. As for the arrangement and the number of cylinders, the engine 2 is not limited to inline four but may be inline six”) comprising when an in-line multiple-cylinder diesel combustion engine in the engine system is operating at an engine speed at or above idle (Fig. 3, at or above speed R2), as by rotating a crankshaft connected to pistons in the in-line multiple-cylinders, selecting a full cylinder firing mode (Fig. 4, ¶0063-0064, during time period A4, when engine speed reaches normal-operation speed R2, all cylinders are firing evenly.)

Regarding Claim 16, Ozawa teaches:  A method (¶0001; “a method for controlling an internal combustion engine, an internal combustion engine, and a vehicle equipped with the same which reduce rolling vibrations due to torque fluctuations.”) for compensating for engine roll in an in-line multiple cylinder diesel combustion engine (Fig. 1, and 0034 “The engine 2, the clutch housing 3, and the transmission 4 constituting the power plant 1 are those that are generally used. For example, a diesel engine or a petrol engine can be used as the engine 2. As for the arrangement and the number of cylinders, the engine 2 is not limited to inline four but may be inline six”) consisting of when an in-line multiple-cylinder diesel combustion engine in the engine system is operating at an engine speed at or above idle (Fig. 3, at or above speed R2), as by rotating a crankshaft connected to pistons in the in-line multiple-cylinders, selecting a full cylinder firing mode (Fig. 4, ¶0063-0064, during time period A4, when engine speed reaches normal-operation speed R2, all cylinders are firing evenly.)

Regarding Claim 17, Ozawa further teaches: The method of claim 1, further comprising: when an in-line four-cylinder diesel combustion engine (Fig. 1, and 0034 “The engine 2, the clutch housing 3, and the transmission 4 constituting the power plant 1 are those that are generally used. For example, a diesel engine or a petrol engine can be used as the engine 2. As for the arrangement and the number of cylinders, the engine 2 is not limited to inline four but may be inline six”) is operating at an engine speed above 900 rotations per minute (Fig. 3; normal-operation of all cylinders commences after engine revolutions exceed 900 rpm) of the crankshaft connected to pistons in the four cylinders, selecting a four cylinder firing mode (Fig. 4, ¶0063-0064, during time period A4, when engine speed reaches normal-operation speed R2, all cylinders are firing evenly.).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy, JR. et al. (U.S. 2017/0159581A1) in view of Srinivasan (U.S. 2017/0370301A1).
Regarding Claim 18, Srinivasan teaches: A method (Fig. 4b, and Figs. 7-9) of selecting cylinders of a multiple-cylinder diesel engine (Fig. 5, Abstract “A system and method for cylinder deactivation in a multi-cylinder diesel engine”) in an engine system for deactivation, comprising:, and further comprising processing an engine load parameter (Fig. 4b, S401 “In step S401, the control system 1400, which can be a dedicated on-board computer, a subsystem of the Electronic Control Unit (ECU), or other programmable circuitry, decides whether the engine load meets criteria for entering CDA mode.”) and, when it is determined that the engine load is less than 3 Bar BMEP (Fig. 7-8 and ¶0075; “Zone 1 comprises idle, low load, and loaded idle modes.”; Fig. 7 indicates zone 1 range comprising loaded idle is approximately 3 bar BMEP or less, i.e. Fig. 8 “LT1” understood to be approximately 3 bar BMEP or less ) , , implementing the selected cylinder deactivation (Fig. 7, loaded idle range of load) but, when it is determined that the enqine load is qreater than 3 Bar BMEP, implementing a full cylinder firing mode (Fig. 8, ¶0075 “Similar to FIG. 7, the control system 1400 can enter CDA mode whenever the load on the engine is below a first load threshold LT1. “.  Alternatively, when CDA mode cannot be entered, such as loads above LT1, then a full cylinder mode is selected/maintained. ¶0045 “FIG. 5 shows a normal operation mode for an engine system 10, 12 or 14 or like engine system. Intake fluid 720 is provided to each cylinder 1-6. Each cylinder receives fuel 320 and conducts a combustion cycle. Exhaust 420 exits each cylinder 1-6. A normal mode can be used herein during certain load and speed conditions of the engine, such as when full torque output is desired.””.
McCarthy teaches all the elements of Claim 18 but does disclose limiting selection of specific CDA modes based on engine periodic frequencies that contribute to unfavorable noise, vibration, or harshness (NVH).  Therefore McCarthy does not explicitly teach: designating a first resonance around a first periodic frequency output of the engine system as a primary boundary; designating a second resonance around a second periodic frequency output of the engine system as a secondary boundary; selecting cylinders for cylinder deactivation so that the periodic frequency output of the engine is within a compact periodic frequency band between the primary boundary and the secondary boundary
Srinivasan discloses methods and apparatus for controlling a multi-cylinder diesel engines (see ¶0092, disclosure is applicable to effectively all internal combustion engine configurations) in CDA (i.e. cylinder deactivation, firing fractions, etc.) modes that limit the available CDA modes to those that comply with predetermined NVH (noise, vibration, harshness) thresholds, wherein NVH thresholds are based on avoiding known periodic resonant frequencies of the engine system.  Specifically, Fig. 5 discloses a method for identifying and selecting CDA modes that are compliant with predetermined NVH/periodic resonance frequency thresholds.  Additionally, ¶0044-0046 teach that NVH characteristics vary based on engine system architecture (e.g. number of cylinders, cylinder arrangement, etc.), engine speed, engine load, individual cylinder load (cylinder torque fraction), etc. Specifically, Fig. 1 (and ¶0046) teach “FIG. 1 also displays the cylinder load limit 171 as a function of engine speed. Curve 171 can be readily generated by comparing the NVH produced at each cylinder load and engine speed with the acceptable NVH limit. Inspection of the graph indicates that CTF values of 1, curve 151, are allowed at engine speeds above approximately 1000 rpm with the exception of the band around resonance 150 where engine speeds in the range of approximately 1950 to 2350 rpm are forbidden. For the lower CTF value of curve 152 operation is allowed at engine speeds above approximately 900 rpm with the exception of the band between approximately 2050 to 2250 rpm. For the lowest CTF shown, curve 153, operation is allowed at all engine speeds above approximately 700 rpm. Even though curve 153 displays the resonance 150, the maximum NVH at the resonant frequency is still below the allowable limit. In general, results similar to that shown in FIG. 1 may be obtained for each firing frequency and transmission gear ratio. The curves may display multiple resonances at varying engine speeds having different NVH values, but all firing frequencies and transmission gear ratios will display qualitatively similar curves.”)
Therefore Srinivasan teaches A method (Fig. 5) of selecting cylinders of a multiple-cylinder diesel engine in an engine system for deactivation, comprising: designating a first resonance around a first periodic frequency output of the engine system as a primary boundary (Fig. 1, for example, for curve 151, cda modes compliant with NVH threshold 160 are permitted at engine speeds above 900 rpm); designating a second resonance around a second periodic frequency output of the engine system as a secondary boundary (Fig. 1, for example, for curve 151, cda modes compliant with NVH threshold 160 are permitted at engine speeds above 900 rpm with exception of engine speeds between 2050 and 2250 rpm and the associated periodic frequency ranges); selecting cylinders for cylinder deactivation so that the periodic frequency output of the engine is within a compact periodic frequency band between the primary boundary and the secondary boundary (Fig. 5, step 210, see also ¶0063-0065) in order to provide “the ability to operate the engine at an acceptable NVH at firing fractions at or close to the base firing frequency, which results in improved fuel economy” (¶0067).
Therefore it would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the method of selecting cylinders of a multiple-cylinder diesel engine in an engine system for deactivation of McCarthy to incorporate the teachings of Srinivasan to include designating a first resonance around a first periodic frequency output of the engine system as a primary boundary; designating a second resonance around a second periodic frequency output of the engine system as a secondary boundary; selecting cylinders for cylinder deactivation so that the periodic frequency output of the engine is within a compact periodic frequency band between the primary boundary and the secondary boundary in order to provide “the ability to operate the engine at an acceptable NVH at firing fractions at or close to the base firing frequency, which results in improved fuel economy” (¶0067).

Regarding Claim 19, Srinivasan further teaches: wherein the compact periodic frequency band comprises the primary boundary as a lower boundary (Fig. 1, for example, for curve 151, cda modes compliant with NVH threshold 160 are permitted at engine speeds above 900 rpm) in order to provide “the ability to operate the engine at an acceptable NVH at firing fractions at or close to the base firing frequency, which results in improved fuel economy” (¶0067).
Therefore it would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the method of selecting cylinders of a multiple-cylinder diesel engine in an engine system for deactivation of McCarthy to incorporate the teachings of Srinivasan to include wherein the compact periodic frequency band comprises the primary boundary as a lower boundary in order to provide “the ability to operate the engine at an acceptable NVH at firing fractions at or close to the base firing frequency, which results in improved fuel economy” (¶0067).

Regarding Claim 20, Srinivasan further teaches: bounding the compact periodic frequency band at a periodic frequency that is less than the second periodic frequency output of the engine system. (Fig. 1, for example, for curve 151, cda modes compliant with NVH threshold 160 are permitted at engine speeds above 900 rpm with exception of engine speeds between 2050 and 2250 rpm and the associated periodic frequency ranges.  i.e. below 2050 rpm) in order to provide “the ability to operate the engine at an acceptable NVH at firing fractions at or close to the base firing frequency, which results in improved fuel economy” (¶0067).
Therefore it would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the method of selecting cylinders of a multiple-cylinder diesel engine in an engine system for deactivation of McCarthy to incorporate the teachings of Srinivasan to include bounding the compact periodic frequency band at a periodic frequency that is less than the second periodic frequency output of the engine system in order to provide “the ability to operate the engine at an acceptable NVH at firing fractions at or close to the base firing frequency, which results in improved fuel economy” (¶0067).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Coles (U.S. Pat. 4172434) discloses “An internal combustion engine omits the fuel ration from a fraction of its combustion chamber cycles. The pattern of fuel ration inhibition is selected primarily to control the average engine output torque, and secondarily to control transmission of vibration from the engine to its environment.” And “The relationship between the three patterns of enabled rationing signals and the period of vibration of the engine is illustrated in FIGS. 11, 12, 13 for engine speeds of 600, 1200, and 1800 RPM respectively. In each of these figures, the sinusoidal line indicates the natural period of vibration of the engine in its mount. The next three lines show patterns 1, 2, 3 of fuel injection corresponding to positions 1, 2, 3 of the vibration control switch.” (See at least Col. 7 line 36+; see also Table 1 and corresponding disclosure).  In summary, Coles discloses methods for operating an inline 6 cylinder engine wherein optimal CDA modes are selected (and non-optimal CDA modes excluded) in order to prevent maximizing of engine vibration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626. The examiner can normally be reached Telework: M-F, 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 5712705426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747